Citation Nr: 0816346	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  04-15 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection of hepatitis C.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani
INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  Jurisdiction over the case was subsequently 
transferred to the RO in St. Petersburg, Florida.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in February 
2008.  A transcript of the hearing is associated with the 
veteran's claims folders.  At the hearing, the veteran 
submitted additional evidence and waived his right to have 
that evidence initially considered by the RO.


FINDINGS OF FACT

1.  Hepatitis C was not present in service and is not 
etiologically related to service. 

2.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hepatitis C and 
PTSD.  The Board will initially discuss certain preliminary 
matters, and will then address the pertinent law and 
regulations and their application to the facts and evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The record reflects that the veteran was provided adequate 
VCAA notice in response to his claim for service connection 
for hepatitis C in letters mailed in March 2002 and September 
2004, prior to the initial adjudication of the claim.  The 
veteran also was provided adequate VCAA notice in response to 
his claim for connection for PTSD in a letter mailed in March 
2006, after the initial adjudication of the claim.  The 
record also reflects that the veteran was provided 
appropriate notice with respect to the disability-rating and 
effective-date elements of his service connection claims in a 
July 2006 letter.  

Although the veteran was not provided all required notice 
until after the initial adjudication of the claims, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that after the provision of the required notice and 
completion of all indicated development, the claims were 
readjudicated.  There is no indication or reason to believe 
that any ultimate decision of the RO would have been 
different had complete VCAA notice been provided at an 
earlier time.  Moreover, as explained below, the Board has 
determined that service connection is not warranted for 
either claimed disability.  Consequently, no disability 
rating or effective date will be assigned.  Therefore, the 
failure to provide timely notice with respect to these 
elements of the claims is no more than harmless error.  

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records and records from the Social Security Administration.  
The veteran has also been afforded an appropriate VA 
examination for PTSD.  The Board acknowledges that the 
veteran was not afforded a VA examination to determine the 
etiology of his hepatitis C.  The Board has determined that 
VA has no obligation to provide such an examination in this 
case because the evidence currently of record is sufficient 
to decide this claim and there is no reasonable possibility 
that such an examination would result in evidence to 
substantiate the claim.  In this regard, the Board notes that 
service medical records do not show that the veteran was 
found to have hepatitis C and there is no post-service 
medical evidence suggesting that the disorder is related to 
service.  Therefore, the Board is satisfied that the 
originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.
  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
either of his claims.  The Board is also unaware of any such 
evidence.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO's 
were insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

Service Connection for Hepatitis C

The veteran does not contend nor is there any medical 
evidence that shows or suggests that hepatitis C was present 
in service.  Rather, the veteran testified that he contracted 
hepatitis C from having been inoculated with an air gun in 
service.

The record indicates that the veteran has been diagnosed with 
hepatitis C.  The evidence seems to indicate that he was 
diagnosed with hepatitis C in 1996, several years after 
service.  There is no medical evidence of record that relates 
the veteran's hepatitis C to his air gun immunization.  In 
essence, the evidence of a nexus between the veteran's 
claimed disability and his military service is limited to the 
veteran's own statements.  As a lay person, the veteran is 
not competent to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  
  
As such, the Board finds that service connection is not 
warranted for hepatitis C.

Service Connection for PTSD

The veteran contends that service connection for PTSD is 
warranted because it is the result of his witnessing two 
fellow soldiers die during a parachute jump in service. 

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition.  There is 
no medical evidence of record showing that the veteran has 
been diagnosed with PTSD.  In May 2003, the veteran was 
afforded a VA examination.  The veteran was diagnosed with an 
adjustment disorder, alcohol abuse, and cannabis use.  The 
examiner noted that the veteran was never in combat.  The 
examiner opined that neither the veteran's history nor his 
self-reported data substantiate his claim of having PTSD 
symptomatology.  

On May 3, 2003, a few days before the VA examination, a 
social worker, conducting triage, stated that the veteran's 
social history and the veteran's reports do substantiate the 
veteran's claim of suffering from or having PTSD 
symptomatology.  The Board does not find this assessment to 
be very probative because the social worker did not evaluate 
the veteran under the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) standards.  Moreover, 
there is no indication that this social worker has expertise 
in diagnosing mental disorders comparable to the VA 
psychologist who determined later in May 2003 that the 
veteran does not meet the diagnostic criteria for PTSD.  
There is no other competent evidence of PTSD.  Accordingly, 
the Board concludes that the preponderance of the evidence 
establishes that the veteran does not have PTSD.

As the Board has found that the veteran does not have PTSD, 
the remaining matter of the verification of his stressors 
need not be addressed, as such verification would not change 
the outcome of this claim.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for PTSD is denied.


REMAND

In a June 2007 decision, the RO assigned an initial 
noncompensable rating for bilateral hearing loss disability.  
In February 2008, the veteran filed a timely notice of 
disagreement with that decision.  The RO has not had the 
opportunity to provide the veteran with a Statement of the 
Case in response to this notice of disagreement.  Because the 
notice of disagreement placed the issue in appellate status, 
the matter must be remanded for the RO or the Appeals 
Management Center (AMC), in Washington, D.C. to issue a 
Statement of the Case.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO or the AMC for 
the following action:

A Statement of the Case on the issue of 
entitlement to a compensable rating for 
bilateral hearing loss disability should 
be provided to the appellant and his 
representative.  The appellant should 
also be informed of the requirements to 
perfect an appeal with respect to this 
issue.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


